Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment and arguments filed 11/17/2021 have been entered. Claims 2-3, 6 and 18 are cancelled.
Claims 1, 4-5, 7-17 and 19-20 are patentable.
Response to Amendments and Arguments
Interpretation of claims 1-15 and 17-19 under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, are withdrawn based on applicant’s amendments made in the claims.
Objection to the title of the invention is withdrawn based on applicant’s submission of a new title.  
Objection to claims 1, 14, 16 and 19 are withdrawn based on applicant’s amendments made in the claims.
Rejections of Claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, are withdrawn based on applicant’s amendments made in the claims. 
Applicant's amendments and arguments filed 11/17/2021 have been fully considered. The amendments, together with the following examiner’s amendments, are sufficient to overcome the prior art of the record.



	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hopeton Walker (Reg. No. 64,808) on 12/15/2021. See Attached interview summary.
The application has been amended as follows: 
The following listing of claims replaces all prior versions and listings of claims in the application. Listing of Claims:

1. (Previously Presented) A communication device configured to operate as a first base station, the communication device comprising: 
a circuitry configured to:
determine a communication quality in a first basic service set (BSS), wherein the first BSS includes the communication device; 
control transmission and reception of a signal regarding one of a connection change of a user terminal device of a plurality of user terminal devices to a second base station or the connection change of the user terminal device from the second base station, based on the determination of the communication quality;
determine a presence of a specific number of user terminal devices of the plurality of user terminal devices, wherein 

the first parameter represents an index of a communication quality of each user terminal device of the specific number of user terminal devices; and 
control transmission of a request signal that requests the specific number of user terminal devices to connect to the second base station.

2. (Canceled) 

3. (Canceled) 

4. (Currently Amended) The communication device according to claim 1, wherein
the circuitry is further configured to control the transmission of the request signal including a second parameter regarding communication after the specific number of user terminal devices changes connection to the second base station, and
the second parameter relates to communications of the second base station and includes at least a signal detection threshold value.

5. (Previously Presented) The communication device according to claim 1, wherein 


6. (Canceled) 

7. (Previously Presented) The communication device according to claim 5, wherein 
the circuitry is further configured to control the transmission of one of the inquiry signal including: 
information regarding the specific number of user terminal devices for which connection is to be changed, and 
the communication quality of each user terminal device of the specific number of user terminal devices, or 
the inquiry signal including information regarding a specific user terminal device that the second base station is requested to accept.

8. (Currently Amended) The communication device according to claim 5, wherein 
the circuitry is further configured to control the transmission of the inquiry signal including a second parameter regarding communication after the specific number of user terminal devices changes connection to the second base station, and
the second parameter relates to communications of the second base station and includes at least a signal detection threshold value.

the circuitry is further configured to: 
receive an answer signal, indicating the acceptance of the specific number of user terminal devices, from the second base station; and 
control the transmission of the request signal requesting the specific number of user terminal devices to be connected to the second base station.

10. (Previously Presented) The communication device according to claim 9, wherein 
the circuitry is further configured to control the transmission of the request signal including information regarding a communication quality in a second BSS, 
the second BSS includes the second base station, and 
the information regarding the communication quality is added to the answer signal.

11. (Previously Presented) The communication device according to claim 1, wherein, 
the circuitry is further configured to 
set the first parameter for the first base station based on a second parameter included in the signal received from one of a user terminal device of the second base station or the second base station, based on a connection of the user terminal device of the second base station to the first base station.

the circuitry is further configured to: 
receive an inquiry signal from the second base station that inquires an availability of acceptance of a user terminal device of the second base station; and
control, in response to the reception of the inquiry signal, transmission of an answer signal answering the availability of acceptance of the user terminal device of the second base station.

13. (Currently Amended) The communication device according to claim 12, wherein 
the circuitry is further configured to determine the availability of acceptance of the user terminal device of the second base station based on one of information regarding a second parameter regarding communication after connecting the user terminal device, or a traffic load in the first base station,
the information regarding the second parameter is added to the inquiry signal, and
the second parameter relates to communications of the second base station and includes at least a signal detection threshold value.

14. (Previously Presented) The communication device according to claim 12, wherein 


15. (Previously Presented) The communication device according to claim 12, wherein, 
the circuitry is further configured to: 
accept the user terminal device of the second base station; and 
attempt connection with the user terminal device of the second base station based on the acceptance of the user terminal device.

16. (Previously Presented) A communication method for operating as a first base station, comprising: 
determining a communication quality in a first basic service set (BSS), wherein 
the first BSS includes the first base station; 
controlling transmission and reception of a signal regarding one of a connection change of a user terminal device of a plurality of user terminal devices to a second base station or the connection change of the user terminal device 
from the second base station, based on the determination of communication quality;
determining a presence of a specific number of user terminal devices of the plurality of user terminal devices, wherein 

the parameter represents an index of a communication quality of each user terminal device of the specific number of user terminal devices; and 
controlling transmission of a request signal that requests the specific number of user terminal devices to connect to the second base station.

17. (Currently Amended) A communication device configured to operate as a user terminal device under control of a first base station, the communication device comprising: 
circuitry configured to: 
transmit and receive a signal; 
receive a request signal from the first base station requesting a change in connection to a second base station; 
control connection with the second base station based on the received request signal; and
control transmission of a parameter regarding communication after the change in connection to the second base station, wherein
the parameter is included in the request signal and is transmitted to the second base station after the connection is established, and
the parameter relates to communications of the second base station and includes at least a signal detection threshold value.


19. (Currently Amended) The communication device according to claim 17, wherein 
the circuitry is further configured to control transmission of information regarding an implementation schedule of one of spatial reuse communication or multi user communication in a basic service set (BSS) that includes the first base station after connection is changed to the second base station, 
the information is included in the request signal and is transmitted to the second base station after the connection is established.

20. (Currently Amended) A communication method for operating as a user terminal device under control of a first base station, the communication method comprising: 
receiving a request signal from the first base station requesting a change in connection to a second base station; and 
controlling connection with the second base station based on the received request signal; and
controlling transmission of a parameter regarding communication after the change in connection to the second base station, wherein the parameter is included in the request signal and is transmitted to the second base station after the connection is established, and

Allowable Subject Matter
Claims 1, 4-5, 7-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of the record is briefly described as follows:
KIM, et al, (US 20040176094 A1), US patent application corresponding to EP 1458209 A2, discloses a broadband wireless access communication system in which a subscriber station (SS) sends a serving base station (SBS) a handover request to neighbor base stations (NBSs) having a CINR satisfying a handover condition, in response to a handover scan request message, and performs the handover to a particular NBS that transmits a handover response. The SBS transmits the handover scan request message to the SS, sends a handover connection request to NBSs in an order determined by CINRs reported from the SS, and sends, to the SS, information on a particular NBS upon receiving a handover connection response with ACK information from the particular NBS. The particular NBS determines whether it can support handover of the SS, in response to the handover connection request, and sends the handover connection response with the ACK information to the SBS, if it can support handover of the SS. See abstract.
SOLIMAN, SR. et al. (US 2014/0254355 A1) discloses apparatus and methods that provide various incentive schemes for owners of low-power base stations to allow others nearby to use their base station, enabling offloading of some users from a nearby macrocell, thus helping improve overall network performance. For example, a "win-win" when a sharing opportunity at a low-power base station overlaps with a sharing opportunity at the neighboring macrocell. During this overlap, when the low-power base station provides access to its air interface to one or more UEs outside of a set of UEs associated with the low-power base station, an incentive credit may be received. Incentive credits can take various forms, and in some examples, may be in an amount that is a function of an amount of contribution to the network resulting from the provision of access to the air interface.  See abstract; fig.8 and associated text in pars. 0074-0085.
Martinier, et al. (US 2015/0036661 A1) discloses a communication method, system and components that includes a hand-shaking procedure allowing a WTRU communicating with a network station via a first set of communication parameters, to handoff to another network station for communication via a second set of communication parameters. Preferably, an original access point (AP) of a wireless local area network (WLAN) requests or commands the WTRU to handoff to a target AP. As an alternative, a target AP of a WLAN can request or command the WTRU to handoff to the target AP from an original AP with which the WTRU is communicating. See abstract; pars. 0020-0025, fig. 3-5 and associated text.
Lai, et al. (US 2017/0034758 A1) discloses method of handing over a wireless device moving at a high speed from a source base station to a target base station, comprising: measuring a speed of the wireless device; estimating a channel quality based on a channel quality index report from the wireless device; and depending on the measured speed and the estimated channel quality, signaling one or more candidate base stations to coordinate with the source base station for transmitting a handover command to the wireless device, wherein the signaling requests the one or more candidate base stations to transmit the handover command to the wireless device for handing over the wireless device from the source base station to the target base station, wherein the one or more candidate base stations include at least one base station other than the target base station and are included in a recent measurement report from the wireless device. See abstract; claim 1.
Ha; Kwang-Jun (US 10,616,814 B2) discloses method for load balancing in femtocells at a femtocell base station, wherein determination may be made as to whether a cell load status of the femtocell base station exceeds a certain load level. When the cell load status of the femtocell base station reaches and/or exceeds the certain load level, handover of at least one user equipment coupled to the femtocell base station to a target base station may be initiated by shrinking cell coverage of the femtocell base station. See abstract; claim 1.
HO, et al. (US 9,526,047 B1) discloses apparatus and method for deciding an offload list for a heavily loaded base station serving a plurality of user equipment, part of which are candidate user equipment, wherein a connection quality parameter of each of the candidate user equipment is smaller than a threshold, wherein each of the candidate user equipment has an offload utility value and a service level agreement degree. The apparatus selects one of the candidate user equipment as a selected user equipment according to the offload utility values. The apparatus decides to add an identity of the selected user equipment into the offload list according to at least the service level agreement degree of the selected user equipment and a load of a target base station of the selected user equipment. See abstract; fig.2A and associated text.


However, prior art of the record, inter alia, fail to show or teach the combination of the limitations in the amended independent claims and specifically the features of the amended limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDI ELHAG/Primary Examiner, Art Unit 2641